--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.99
 


AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of December 31, 2008 is
entered into by and between Imaging Diagnostic Systems, Inc., a Florida
corporation (the “Company”), Whalehaven Capital Fund Limited (“Whalehaven”) and
Alpha Capital Anstalt (“Alpha” and collectively with Whalehaven, the “Holders”).


WHEREAS, the Company and Whalehaven are parties to that certain Securities
Purchase Agreement (the “August Purchase Agreement”), dated August 1, 2008,
pursuant to which the Company issued to Whalehaven a 8% Senior Secured
Convertible Debentures due, subject to the terms therein, August 1, 2009 (the
“August Debenture”) with an aggregate principal amount of $400,000 and common
stock purchase warrants (the “Warrants”) to purchase up to 22,222,222 shares of
Common Stock, of which 22,222,222 shares of Common Stock in the individual
amounts set forth on Schedule A attached hereto remain outstanding (the
“Existing Warrants”);


WHEREAS, on November 26, 2008, Whalehaven sold a portion of the August Debenture
and the Warrants to Alpha pursuant to the Securities Purchase Agreement, dated
as of such date, by and among Whalehaven and Alpha, and, as a result, Alpha and
Whalehaven are holders of the August Debenture and the Warrants;


WHEREAS, the Company and the Holders are parties to that certain Securities
Purchase Agreement (the “November Purchase Agreement” and together with the
August Purchase Agreement, the “Purchase Agreements”), dated November 20, 2008,
pursuant to which the Company issued to the Holders 8% Senior Secured
Convertible Debentures due, subject to the terms therein, November 20, 2009 (the
“November Debentures” and together with the August Debenture, the “Debentures”)
with an aggregate principal amount of $400,000;


WHEREAS, the Company has requested that the Holders agree to certain waivers and
amendments under the Transaction Documents, and the Holders have agreed to such
request, subject to the terms and conditions of this Agreement; and


WHEREAS, capitalized terms used herein, but not otherwise defined, shall have
the meanings ascribed to such terms as set forth in the Purchase Agreements.


NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:


1.           Reduction in Exercise Price of the Existing Warrants.  Immediately
prior to the consummation of the transactions contemplated hereunder, the
Exercise Price (as defined in the Existing Warrants) shall be reduced to equal
$0.005, subject to adjustment therein (the “Warrant Reload”).
 


 

--------------------------------------------------------------------------------

 




 
2.           Exercise of Existing Warrants.  Each Holder hereby agrees,
severally and not jointly with the other Holders, to exercise the number of such
Holder’s Existing Warrants set forth on Schedule B hereto, at an exercise price
of $0.005 per share, for aggregate cash proceeds to the Company from all Holders
equal to $56,000, otherwise pursuant to the terms of the Existing Warrants.  The
cash exercise price to be paid by each Holder for such Existing Warrants shall
be referred to as such Holder’s “Exercise Amount”.  Each Holder shall execute
and deliver such Holder’s Exercise Amount to the bank account designated in
writing by the Company set forth on Schedule C attached hereto; provided,
however, that a Holder shall not be required to exercise such certain portion of
its Existing Warrant to the extent that Section 2(d) of the Existing Warrants is
violated by the resulting Common Stock issuance of such certain portion.
 
3.           Issuance of New Warrants.  Each Holder shall be issued new warrants
(the “New Warrants” and together with the Existing Warrants, the “Warrants”)
otherwise in the form of the Existing Warrant issued pursuant to the August
Purchase Agreement as follows:  a Warrant registered in the name of such Holder
to purchase up to a number of shares of Common Stock equal to the number of
shares underlying the Existing Warrants being exercised by such Holder as set
forth on Schedule B hereto, with an exercise price equal to $0.005, subject to
adjustment therein.  The shares of Common Stock underlying such New Warrants
shall be referred to herein as the “Warrant Shares”. The date of the closing of
the exercise of the Existing Warrants, the issuance of the New Warrants and
other transactions contemplated hereunder shall be referred to as the “Closing”.
 
4.           Registration Rights.  The Company shall include all of the Warrant
Shares for which there is not currently an effective Registration Statement on
the Registration Statement that the Company is required to file pursuant to
Section 2 of the Registration Rights Agreement, dated as of November 20, 2008,
by an among the Company and the Holders (the “Registration Rights Agreement”)
and such Warrant Shares shall become “Registrable Securities” pursuant to the
Registration Rights Agreement. Each Holder hereby waives any breach of Section
6(b) of the Registration Rights Agreement as a result of this paragraph 4.
 
5.           Representations and Warranties of the Company.  The Company hereby
makes the representations and warranties set forth below to the Holders as of
the date of its execution of this Agreement:
 
i.           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection therewith other than in connection
with the Required Approvals.  This Agreement has been duly executed by the
Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable
 


 
2

--------------------------------------------------------------------------------

 


principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
 
ii.           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby or thereby to which it is a party do not and will not: (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
 
iii.           Other Representations, Warranties and Covenants. The
representations, warranties and covenants of the Company with respect to the
Warrants and Warrant Shares shall be identical in all respects to the
representations, warranties and covenants of the Company with respect to the
Existing Warrants (and shares of Common Stock underlying the Existing Warrants)
issued pursuant to the Purchase Agreements and other Transaction Documents (as
defined under the Purchase Agreements) and the Company hereby makes such
representations, warranties and covenants as though fully set forth herein as of
the date hereof, and all such representations, warranties and obligations are
incorporated herein by reference.
 
 
iv.           Capitalization.  The Company is a duly organized and validly
existing corporation in good standing under the laws of the State of Florida,
authorized to issue an aggregate of  950,000,000 shares of Common Stock and no
other shares of capital stock.  Immediately following the issuance of the New
Warrants hereunder, there will be issued and outstanding  405,723,338 shares of
Common Stock, all of which such issued and outstanding shares will be validly
issued, fully paid and nonassessable.  The New Warrants, the Warrants and
Warrant Shares, when issued in accordance with the terms of
 


 
3

--------------------------------------------------------------------------------

 


 
this Agreement and the Warrants, will be duly authorized, validly issued, fully
paid and nonassessable. Except as described in this Section or as set forth on
Schedule 5(iv), there are no issued or outstanding securities and no issued or
outstanding options, warrants or other rights, or commitments or agreements of
any kind, contingent or otherwise, to purchase or otherwise acquire shares of
Common Stock or any issued or outstanding securities of any nature convertible
into shares of Common Stock.  There is no proxy or any other agreement,
arrangement or understanding of any kind authorized, effective or outstanding
which restricts, limits or otherwise affects the right to vote any shares of
Common Stock.
 
6.           Representations and Warranties of the Holders.  Each of the Holders
hereby makes the representation and warranty set forth below to the Company as
of the date of its execution of this Agreement. Each Holder represents and
warrants that (a) the execution and delivery of this Agreement by it and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on its behalf and (b) this Agreement has been
duly executed and delivered by such Holder and constitutes the valid and binding
obligation of such Holder, enforceable against it in accordance with its terms
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
7.           Closing Conditions to Holders’ Obligations.  The respective
obligations of the Holders hereunder in connection with the Closing are subject
to the following conditions being met:
 
(a)           the accuracy in all material respects on the date of the Closing
of the representations and warranties of the Company contained herein;


(b)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing shall have been performed;


(c)           all parties to the Purchase Agreements shall have agreed to the
terms and conditions of this Agreement, including exercising their respective
Existing Warrants pursuant to this Agreement;


(d)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;


[(e)           the delivery of an opinion of counsel to the Company regarding
this Agreement and the issuance of the Warrants hereunder, in form and substance
reasonably acceptable to the Holders; and]


(f)           from the date hereof to the Closing, trading in the Common Stock
shall not have been suspended by the Commission (except for any suspension of
trading of limited


 
4

--------------------------------------------------------------------------------

 


duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing, trading in securities
generally as reported by Bloomberg Financial Markets shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Holder, makes it
impracticable or inadvisable to consummate the transactions hereunder.


 
8.           Filing of Form 8-K and Prospectus Supplement.  On or before 8:30 am
(NY time) on the Trading Day immediately following the date hereof, the Company
shall file a Current Report on Form 8-K, reasonably acceptable to the Holders
disclosing the material terms of the transactions contemplated hereby and
attaching this Agreement as an exhibit thereto. The Company shall consult with
the Holders in issuing any other press releases with respect to the transactions
contemplated hereby. In addition, within one Trading Day of the date hereof, the
Company shall file a prospectus supplement under Rule 424 under the Securities
Act to Registration Statement number 333-154798, disclosing the terms of the
transactions hereunder.
 
9.           Effect on Transaction Documents. Except as expressly set forth
above, all of the terms and conditions of the Transaction Documents shall
continue in full force and effect after the execution of this Agreement and
shall not be in any way changed, modified or superseded by the terms set forth
herein, including, but not limited to, any other obligations the Company may
have to the Holders under the Transaction Documents. Notwithstanding the
foregoing, this Agreement shall be deemed for all purposes as an amendment to
any Transaction Document as required to serve the purposes hereof, and in the
event of any conflict between the terms and provisions of any other Transaction
Document, on the one hand, and the terms and provisions of this Agreement, on
the other hand, the terms and provisions of this Agreement shall prevail.


10.           Termination.  This Agreement may be terminated by any Holder, as
to such Holder’s obligations hereunder, by written notice to the other parties,
if the Closing has not been consummated on or before January 2, 2008.


11.           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders.


12.           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in each of the Purchase Agreements.
 


 
5

--------------------------------------------------------------------------------

 




 
13.           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties; provided, however, that no party may assign this Agreement or the
obligations and rights of such party hereunder without the prior written consent
of the other parties hereto.
 
14.           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
15.           Fees and Expenses.  Except as expressly set forth herein, the
Company shall pay the fees and expenses of advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by the parties incident
to the negotiation, preparation, execution, delivery and performance of this
Agreement.


 
16.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Purchase Agreements.
 
17.           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
18.           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto. In addition,
each and every reference to share prices in this Agreement shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
19.           Entire Agreement.  The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 


 
6

--------------------------------------------------------------------------------

 




 
20.           Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holders hereunder, and no Holder shall be responsible
in any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
21.           Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the New Warrants.
 


 
 


[SIGNATURE PAGE FOLLOWS]
 




 
7

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
 
IMAGING DIAGNOSTIC SYSTEMS, INC.
 




By:     /s/ Linda B. Grable
          Name: Linda B. Grable
      Title: Chief Executive Officer










********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDERS FOLLOWS]
 
 
8

--------------------------------------------------------------------------------


 
 
[HOLDER’S SIGNATURE PAGE TO IMDS AMENDMENT AGREEMENT]
 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder: Whalehaven Capital Fund Limited
Signature of Authorized Signatory of Holder: /s/ Eric Weisblum
Name of Authorized Signatory: Eric Weisblum
Title of Authorized Signatory: Partner


 
Address for Notice of Holder:


560 Sylvan Ave. 3rd Floor
Englewood Cliffs, NJ 07632






Address for Delivery of Securities for Holder (if not same as above):


Brian Mazzella, CFO
Whalehaven Capital Fund Limited
560 Sylvan Ave. 3rd Floor
Englewood Cliffs, NJ 07632


Existing Warrants to be exercised: 11,200,000
New Warrants with an exercise price of $0.005, subject to adjustment therein


[SIGNATURE PAGES CONTINUE]




 
9

--------------------------------------------------------------------------------

 


 
[HOLDER’S SIGNATURE PAGE TO IMDS AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder:   Alpha Capital Anstalt
Signature of Authorized Signatory of Holder:  /s/ Konrad Ackerman
Name of Authorized Signatory:   Konrad Ackerman
Title of Authorized Signatory:  Director


Address for Notice of Holder:


Alpha Capital Anstalt
Pradafant 7, 9490 Furstentums
Vaduz, Liechtenstein





Address for Delivery of Securities for Holder (if not same as above):


Alpah Capital Anstalt
c/o LH Financial Services Corp.
150 Central Park South, 2nd Floor
New York, NY 10019 







Existing Warrants to be exercised:   0
New Warrants with an exercise price of $0.005, subject to adjustment therein  
3,555,555


 
 
 
10

--------------------------------------------------------------------------------


 
Schedule A
Existing Warrants


Name of Holder
 
Number of Existing Warrants
Whalehaven Capital Fund Limited
 
11,666,667
Alpha Capital Anstalt
 
3,555,555


 
 


 
11

--------------------------------------------------------------------------------

 
 
 
Schedule B


Existing Warrants to be Exercised


Name of Holder
 
Number of Existing Warrants to be Exercised
Whalehaven Capital Fund Limited
 
11,200,000
Alpha Capital Anstalt
 
-0-





 


 
12

--------------------------------------------------------------------------------

 


Schedule C
Bank Account for Exercise Amount


[to be completed by the company]
 
 
 

13
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------